      Case 1:20-cv-01452-RBJ Document 22 Filed 08/06/20 USDC Colorado Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 20-cv-1452-RBJ
 KEGAN WARNER, on behalf of himself and classes
 of persons similarly situated

                         Plaintiff,
 v.

 POWER HOME REMODELING GROUP, LLC,

                         Defendant.


                   PROPOSED (BUT DISAPPROVED) SCHEDULING ORDER


              1. Date of Conference and Appearances of Counsel

 Plaintiff Kegan Warner (“Plaintiff”) and Power Home Remodeling Group, LLC (the

 “Defendant” or “Power Home”) (together with Plaintiff, the “Parties”), through their

 undersigned counsel, submit this Proposed Scheduling Order pursuant to this Court’s June 11,

 2020 Order (ECF No. 13). A Scheduling Conference is not being held due to restrictions related

 to the coronavirus pandemic currently in place. The Court has reviewed the proposed order.

 However, for the reason set forth herein, the Court is not prepared to determine a final schedule

 at this time.



          The Parties do not anticipate adding any additional parties or claims at this time.

              2. Statement of Jurisdiction

          The Parties agree that there are no current issues regarding jurisdiction and that this Court

 has subject matter jurisdiction over this Action under 28 U.S.C. § 1331 because this is an action

DB1/ 115057708.1                                                                                -1-
     Case 1:20-cv-01452-RBJ Document 22 Filed 08/06/20 USDC Colorado Page 2 of 12




 arising under federal law, the Federal Telephone Consumer Protection Act, 47 U.S.C. §§ 227. See

 Mims v. Arrow Fin. Servs., LLC, 686 U.S. 368, 379 (2012). The Court has supplement jurisdiction

 over Plaintiff’s Colorado Control of Telemarketing Fraud Act (C.R.S. § 6-1-304(a)(II)) claims

 because they are so related to the federal-law claim they form part of the same case or controversy.

 28 U.S.C. § 1367; see also 28 U.S.C. § 1441(c). The Parties further agree that venue is proper in

 this District pursuant to 28 U.S.C. § 1441 because this District encompasses the Colorado county

 in which this action was pending at the time of removal. Defendant, however, contends that the

 Court lacks personal jurisdiction over Defendant with respect to claims of non-Colorado residents,

 based on the Supreme Court’s decision in Bristol-Myers Squibb Co. v. Superior Court, No. 16-

 466, 137 S.Ct. 1773 (2017). See below. All Parties have been served with the Complaint and First

 Amended Complaint.

              3. Statement of Claims and Defenses

 a. Plaintiff:

         The Plaintiff has alleged that Defendant has violated the Telephone Consumer Protection

 Act, 47 U.S.C. § 227, et seq. (“TCPA”) and the Colorado Control of Telemarketing Fraud Act

 (“CTFA”), C.R.S. § 6-1-301, et. seq. and has brought a putative class action on behalf of the

 following four classes:


         Since April 28, 2016, Plaintiff and all persons within the United States to whose
         cellular telephone number Defendant placed a telemarketing call using dialing
         equipment and/or software identical or substantially similar to the dialing
         equipment and/or software used to place telephone calls to Plaintiff without the
         prior express written consent of the called party.

         (“Dialer Class”)



DB1/ 115057708.1
                                                                                             -2-
     Case 1:20-cv-01452-RBJ Document 22 Filed 08/06/20 USDC Colorado Page 3 of 12




         Since April 28, 2016, Plaintiff and all persons within the United States to whose
         telephone number Defendant placed (or had placed on its behalf) two or more
         telemarketing telephone calls in a 12-month period.

          (“Policy Class”)

         Since March 31, 2017 Plaintiff and all persons within Colorado and have a cellular
         telephone with a Colorado area code whose cellar telephone numbers were listed
         without affirmative consent by Defendant in a directory it used for commercial
         purposes.

         (“Colorado Directory Class”)

         Since March 31, 2017 Plaintiff and all persons in who have a cellular telephone
         with a Colorado area code whose cellular telephone numbers were identified by
         Defendant using a scanner or other electronic device to make a commercial
         telephone solicitation.

         (“Colorado Scanner Class”)

 b. Defendant:

         Plaintiff alleges putative class claims under the TCPA and the CTFA that Defendant

 violated the TCPA because Defendant used an automatic telephone dialing system to place

 telemarketing calls to Plaintiff and class members’ cellular telephone number without written

 consent. Plaintiff also alleges Defendant continued to place calls after he requested that Defendant

 not call him any further and Defendant failed to maintain a “do not call” list or policy and made

 calls to persons on the National Do-Not-Call Registry.

         Plaintiff also alleges Defendant used a scanning device or other electronic means to identify

 cellular telephone numbers of Plaintiff and class members without the consent of the Plaintiff in

 violation of the CTFA.      Additionally, Plaintiff alleges Defendant listed Plaintiff’s cellular

 telephone number without Plaintiff’s prior express affirmative consent in violation of the CTFA.

         Defendant denies these allegations, including that class certification would be proper under

 Federal Rule of Civil Procedure 23 because Plaintiff’s claims are highly individualized in nature
DB1/ 115057708.1
                                                                                              -3-
     Case 1:20-cv-01452-RBJ Document 22 Filed 08/06/20 USDC Colorado Page 4 of 12




 and are not susceptible to class action treatment. Defendants assert additional defenses to

 Plaintiff’s individual and class claims in Defendant’s Answer.

              4. Undisputed Facts

          The following facts are undisputed:

          Power Home was advised through discussion with Plaintiff and his spouse that Plaintiff

 purchased a new home in approximately September 2018.

          A Power Home representative came to Plaintiff’s house in or around March 2019.

          On March 21, 2019, Plaintiff contacted Defendant and inquired about the status of the

 warranty for work done on Plaintiff’s house by the prior owner.

          Power Home then contacted Plaintiff by telephone.

          Power Home’s dialing system does dial telephone numbers.

          Power Home received a telephone call from Plaintiff on August 31, 2019.

          Power Home’s records show that Plaintiff was contacted by telephone after August 31,

 2019.

          Power Home contacted Plaintiff by phone on more than two occasions.

 In view of these undisputed facts concerning the specific history of Power Home’s contacts with

 the plaintiff, the Court questions how Plaintiff could establish himself as the representative of a

 class.

              5. Computation of Damages

          Plaintiff’s calculations of damages will depend on information received in discovery,

 including the number of calls made to Plaintiff and putative class members in alleged violation of

 the TCPA and Colorado classes. The CTFA provides a private right of action to consumers for

DB1/ 115057708.1
                                                                                            -4-
     Case 1:20-cv-01452-RBJ Document 22 Filed 08/06/20 USDC Colorado Page 5 of 12




 violations of C.R.S. § 6-1-304 and allows consumers to recover attorney fees and statutory

 damages from $300 to $1,000 for each offense. C.R.S. § 6-1-305. Plaintiff and TCPA class

 members are entitled to an award of $500 in statutory damages for each and every call in violation

 of the statute, pursuant to 47 U.S.C. § 227. For all knowing and/or willful violations of the TCPA,

 Plaintiff and TCPA class members are entitled to treble damages of up to $1,500 for each and

 every call. The TCPA also authorizes, and the Plaintiff is seeking, injunctive relief.

              6. Report of Pre-conference Discovery and Meeting Under Fed. R. Civ. P. 26(f)

         On July 22, 2020 the parties met and conferred pursuant to Fed. R. Civ. P. 26(f). Benjamin

 Hand participated on behalf of Defendant. Anthony Paronich and Jeremy Glapion participated on

 behalf of Plaintiff.

         Defendant contends that the Court should stay this case pending the Supreme Court’s

 decision in Facebook Inc. v. Duguid, Docket No. 19-511, wherein the Court granted a petition for

 certiorari on July 9, 2020 to decide an issue critical to the outcome of this case, specifically whether

 the definition of an “automatic telephone dialing system” in the TCPA encompasses any device

 that can “store” and “automatically dial” telephone numbers, even if the device does not “us[e] a

 random or sequential number generator. Defendant expects to file a formal motion to stay in the

 near future. See below.

         In the event the Court denies the motion to stay, the parties have conferred and agree on

 the following:

         Initial disclosures will be made on or before July 27, 2020, pursuant to Fed. R. Civ. P.

 26(a)(1)(C).




DB1/ 115057708.1
                                                                                                -5-
     Case 1:20-cv-01452-RBJ Document 22 Filed 08/06/20 USDC Colorado Page 6 of 12




         Plaintiff anticipates seeking from parties and non-parties written and oral discovery

 including but not limited to: (1) ESI regarding the calls placed in this case and any purported leads

 related thereto; (2) email and other communications related to telemarketing; (3) ESI related to

 any purported consent to receive calls; (4) ESI regarding the dialing systems used to make the calls

 at issue; (5) contracts and other documents relating to the relationships among defendant, their

 third-party affiliates and/or other entities and individuals involved in generating purported leads

 to receive the telemarketing calls at issue; (6) defendant’s policies and procedures concerning

 TCPA compliance; and (7) telemarketing complaints received by defendant and their responses

 thereto.

         Defendant anticipates propounding written discovery (e.g., requests for production of

 documents, requests for admission, and interrogatories) on Plaintiff to discover more information

 related to Plaintiff’s allegations.

         Pursuant to Federal Rule 26, the Parties discussed the issue of electronically-stored

 information (“ESI”). The Parties intend to meet and confer regarding ESI matters with their

 respective subject matter experts and to utilize the governing principles relating to the discovery

 of electronically stored information. The Parties are committed to working towards a mutually

 agreeable plan for ESI.

         Pursuant to Fed. R. Civ. P. 26(f)(2), the parties have discussed the possibilities for a

 prompt settlement or resolution of the case by alternative dispute resolution, but have not yet

 been able to reach any agreements on resolution. The Court does not have enough information

 to determine whether class certification will be appropriate, but just based on the undisputed




DB1/ 115057708.1
                                                                                               -6-
     Case 1:20-cv-01452-RBJ Document 22 Filed 08/06/20 USDC Colorado Page 7 of 12




 facts, it appears problematic. It might be wise for the parties to attempt to resolve this plaintiff’s

 claim sooner rather than later.

              7. Consent

         Not all parties consent to the exercise of jurisdiction by a magistrate judge.

              8. Discovery Limitations

         Absent a future stipulation between the Parties or leave of Court, the Parties agree to adhere

 to the discovery limitations imposed by Federal Rule of Civil Procedure 30(a)(2)(A)(i) and

 33(a)(1) concerning depositions and the number of interrogatories that each party may serve on

 any other party. Both parties consent to electronic service of discovery while reserving the rights

 for computation of time under the Federal Rules of Civil Procedure.

              9. Case Plan and Schedule

         To conduct discovery on the Plaintiff’s individual claims as well as the requisites of

 FRCP 23, the parties propose the following schedule:

 The Court does not approve this schedule. You are putting off resolution of the class

 certification issue into the summer of 2021. That needs to be decided early. The Court directs

 the parties to do the following:

 1. Discuss promptly whether the case can be settled now without getting into the class issues.

 2. If not, then propose a schedule which includes:

 a. Specific, minimal discovery needed to brief class certification. Note, any discovery disputes

 may not be presented by motions. Rather, the parties will schedule a telephone discoverey

 hearing by contacting Chambers.

 b. A schedule for resolution of class certification within 90 days of the date of this order.


DB1/ 115057708.1
                                                                                                 -7-
     Case 1:20-cv-01452-RBJ Document 22 Filed 08/06/20 USDC Colorado Page 8 of 12




 c. Briefing of the Bistol-Myers and Facebook issues raised by defendant, also to be resolved      Formatted: Font: Italic

 within the 90 days.

 3. Once those issues are resolved, we will have a Scheduling Conference to schedule the

 remainder of the case as appropriate.

    EVENT                                                JOINT PROPOSAL                            Formatted Table


    Initial Disclosures                                  July 27, 2020
    Deadline to Amend Pleadings                          October 30, 2020
    Affirmative Expert Reports                           February 8, 2021
    Response Expert Reports                              March 8, 2021
    Reply Expert Reports                                 March 29, 2021
    Class Certification Motion / Defendant’s Motion      By April 23, 2021
    for Summary Judgment


    Oppositions to any Class Certification or Summary 30 days after filing
    Judgment Motion

    Replies to Class Certification or Summary            21 days after opposition
    Judgment Motion

    ADR Deadline                                         May 28, 2021
    Discovery Deadline                                   June 25, 2021
    Rule 16 Conference                                   August 27, 2021




 The parties request that prior to the August 27, 2021 conference they submit proposed dates for

 the remainder of the schedule.




DB1/ 115057708.1
                                                                                           -8-
     Case 1:20-cv-01452-RBJ Document 22 Filed 08/06/20 USDC Colorado Page 9 of 12




           The Plaintiff anticipates deposing the Plaintiff’s corporate representative as well as other

 individuals identified as involved in the telemarketing for seven hours pursuant to D.C. COLO.

 L. Civ. R. 30.1.

           Defendant anticipates deposing Plaintiff for seven hours and Plaintiff’s wife for seven

 hours pursuant to D.C. COLO. L. Civ. R. 30.1.

               10. Dates for Further Conferences

 a. Status conferences will be held in this case at the following dates and times:

     ___________________________________________________________________________

     ___________________________________________________________________________

 b. A final pretrial conference will be held in this case on ___________at _______o’clock___m.

     A Final Pretrial Order shall be prepared by the parties and submitted to the court no later than

     seven (7) days before the final pretrial conference.

               11. Other Scheduling Matters

           The Parties do not have any discovery or scheduling issues.

           The parties anticipate a _5_ day trial by jury if this matter is certified as a class action and

 a 1-2 day jury trial if it is not.

               12. Notice to Counsel and pro se Parties

           The parties filing motions for extension of time or continuances must comply with D.C.

 COLO. L. Civ. R. 6.1(c) by serving the motion contemporaneously upon the moving attorney’s

 client.




DB1/ 115057708.1
                                                                                                   -9-
    Case 1:20-cv-01452-RBJ Document 22 Filed 08/06/20 USDC Colorado Page 10 of 12




         Counsel will be expected to be familiar and to comply with the Pretrial and Trial

 Procedures or Practice Standards established by the judicial officer presiding over the trial of this

 case.

         With respect to discovery disputes, parties must comply with D.C. COLO. L. Civ. R. 7.1(a).

         Counsel and unrepresented parties are reminded that any change of contact information

 must be reported and filed with the Court pursuant to the applicable local rule.

              13. Amendments to Scheduling Order

         This scheduling order may be altered or amended only upon a showing of good cause.




DB1/ 115057708.1
                                                                                              -10-
    Case 1:20-cv-01452-RBJ Document 22 Filed 08/06/20 USDC Colorado Page 11 of 12




   Dated: July 24, 2020          MORGAN, LEWIS & BOCKIUS LLP

                                 By: s/ Ezra D. Church
                                     Ezra D. Church
                                     ezra.church@morganlewis.com
                                 1701 Market Street
                                 Philadelphia, PA 19103
                                 Telephone: +1.215.963.5000
                                 Facsimile: +1.215.963.5001
                                       Benjamin K. Hand, CO Bar# 50787
                                       benjamin.hand@morganlewis.com
                                 300 South Grand Avenue
                                 Twenty-Second Floor
                                 Los Angeles, CA 90071-3132
                                 Telephone: +1.213.612.2500
                                 Facsimile: +1.213.612.2501
                                 Attorneys for Defendant, POWER HOME
                                 REMODELING GROUP, LLC


                                By: /s/ Anthony I. Paronich
                                Anthony Paronich
                                PARONICH LAW, P.C.
                                350 Lincoln Street, Suite 2400
                                Hingham, MA 02043
                                Telephone: (617) 485-0018
                                Email: anthony@paronichlaw.com

                                Jeremy M. Glapion
                                THE GLAPION LAW FIRM, LLC
                                1704 Maxwell Drive
                                Wall, New Jersey 07719
                                Tel: 732.455.9737
                                jmg@glapionlaw.com


                                Eric R. Coakley, CO Bar 34238
                                2373 Central Park Blvd. - Suite 100
                                Denver, CO 80238
                                Tel. (303)500-1778
                                coakley@coakleylaw.com

                                Attorneys for Plaintiff, KEGAN WARNER


DB1/ 115057708.1
                                                                      -11-
    Case 1:20-cv-01452-RBJ Document 22 Filed 08/06/20 USDC Colorado Page 12 of 12




                                COUNSEL FOR PLAINTIFF

                                s/ Eric R. Coakley
                                _______________________________
                                Eric R. Coakley, CO Bar 34238
                                COAKLEY, LLC
                                2373 Central Park Blvd. - Suite 100
                                Denver, CO 80238
                                Tel. (303)500-1778
                                coakley@coakleylaw.com

                                Anthony Paronich
                                PARONICH LAW, P.C.
                                350 Lincoln Street, Suite 2400
                                Hingham, MA 02043
                                Telephone: (617) 485-0018
                                anthony@paronichlaw.com

                                Jeremy M. Glapion
                                THE GLAPION LAW FIRM, LLC
                                1704 Maxwell Drive
                                Wall, New Jersey 07719
                                Tel: 732.455.9737
                                jmg@glapionlaw.com




DB1/ 115057708.1
                                                                 -12-
